Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 5, 2019

                                       No. 04-19-00168-CV

                          IN THE INTEREST OF Y.M.L., A CHILD,

                   From the 407th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017-PA-02836
                      Honorable Charles E. Montemayor, Judge Presiding


                                          ORDER
        After Dad filed his appellant’s brief, the State’s brief was due on June 13, 2019. See
TEX. R. APP. P. 38.6(b). One day later, the State filed a first motion for a twenty-day extension
of time to file its brief.
        On June 21, 2019, after appellant Mom failed to file a brief or a motion for extension of
time to file her brief, we abated this appeal and remanded the cause to the trial court for a hearing
to determine whether Mom wishes to prosecute her appeal. After the reporter’s record from the
hearing was filed, but before this court ruled on the State’s motion, the State filed its brief.
       The State’s motion for extension of time to file its brief is MOOT.




                                                      _________________________________
                                                      Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of August, 2019.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court